Citation Nr: 0729687	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to May 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In an October 2004 decision, the Board 
reopened the pending claim for entitlement to service 
connection, but then remanded it for the completion of 
additional development. 

The veteran's appeal was returned to the Board in October 
2005, but was again remanded in order to obtain additional 
evidence.  The development requested in October 2005 has been 
completed, and the appeal has been returned to the Board for 
further consideration. 


FINDINGS OF FACT

1.  The lumbar strain for which the veteran was treated in 
service in April 1963 was acute and transitory, and resolved 
without residual disability. 

2.  The veteran sustained post-service low back injuries that 
necessitated surgical correction.  

3.  The most probative medical evidence shows that the 
veteran's current low back disability is the result of the 
post-service injuries.  


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service, nor may a chronic low back 
disability be presumed to be the result of active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); C.F.R. § 3.159(b)(1) (2007).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
In this case, the veteran was not provided with notification 
prior to the initial adjudication of his claim.  However, the 
record reflects that the RO took steps to remedy the lack of 
preadjudication VCAA notice.  The veteran was provided with 
VCAA notice by letters dated in December 2003 and October 
2005.  These letters told the veteran what evidence was 
needed to substantiate the claim for service connection for 
his back disability.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The October 2005 letter requested 
that the veteran submit any pertinent information in his 
possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However, the timing deficiency was remedied by the fact that 
the veteran's claim was readjudicated by the RO in March 
2007, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The veteran was not provided with notification pertaining to 
degree of disability or effective dates until the March 2007 
supplemental statement of the case.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, there will be no 
degree of disability or effective date assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).   

The Board further finds that the duty to assist the veteran 
has been met.  The veteran has been afforded a VA examination 
by an orthopedic specialist.  This specialist offered an 
opinion as to the etiology of the veteran's disability after 
a complete review of the veteran's medical records.  All VA 
and private treatment records identified by the veteran have 
either been obtained or have been certified as unobtainable.  
When private records were unavailable, the veteran was 
notified and afforded an opportunity to obtain these records 
himself.  Records were requested from the Social Security 
Administration (SSA), which replied that the veteran's 
records had been destroyed.  The veteran was notified of the 
reply from SSA and provided with an opportunity to submit any 
SSA records in his possession, but he has not responded.  
Records have also been obtained from the Department of Labor 
pertaining to the veteran's claim for worker's compensation.  
Finally, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge in June 2004.  

Service Connection

The veteran contends that he has developed a low back 
disability as a result of an injury he sustained during 
active service.  He argues that his disability is the result 
of a shipboard fall, and that he has suffered from back pain 
since this injury. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303(a) (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (2007); Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b) (2007).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Whether medical evidence or lay evidence is 
sufficient to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2007).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records show that he reported 
for sick call on 11 occasions between May 1959 and January 
1963.  There is no record of treatment for a back injury 
during this period.  

The service medical records show that the veteran was treated 
on April 6, 1963 for complaints of pain in the lumbar region 
which radiated down the right hip.  The pain was of 12 hours 
in duration, and the veteran retained feeling and movement of 
both legs.  The physical examination was essentially negative 
except for some lumbar spasm with limited range of motion.  
Reflexes, motor strength, and sensation were intact.  The 
veteran was placed on bed rest and given medication.  The 
impression was acute low back strain.  After 48 hours, he was 
improved and was discharged to duty.  

The veteran underwent a complete physical examination on 
April 22, 1963 in preparation for discharge from active duty.  
The spine was normal.  He was discharged from service on May 
7, 1963.  

Post-service medical records include an April 1971 statement 
from the veteran's private doctor, who indicated that the 
veteran had suffered a work-related injury to his back in May 
1965.  The diagnosis was bilateral lumbosacral strain.  

Private hospital records from 1972 show that the veteran was 
admitted on January 7, 1972.  Two days prior to admission he 
had slipped on ice and almost fell.  The veteran had caught 
himself but twisted his back.  He had experienced gradually 
increasing back pain since the injury and eventually went to 
the hospital emergency room with severe back pain.  The pain 
radiated into the right leg and right thigh.  A review of the 
veteran's medical history did not note any previous injury to 
the back.  An X-ray study of the lumbar spine was normal, but 
a myelogram detected a defect at L4 to L5 on the right side.  
The veteran underwent a lumbar laminectomy with removal of 
bulging degenerative disc at L4 to L5 on January 12, 1972.  

Additional private medical records show that the veteran 
underwent an additional laminectomy in June 1972 and further 
surgery in July 1972 as a result of scarring from the 
previous surgeries.  

VA hospital records dated November 1972 state that the 
veteran had a history of a back injury in 1962 with temporary 
paralysis of the legs.  This was treated conservatively, and 
he did not have trouble again until 1971 when he began to 
have low back pain radiating down the right leg.  He 
underwent a lumbar laminectomy at a private hospital in 1972.  
Additional surgery for excision of scar tissue was performed 
at the same hospital in July 1972.  During the veteran's VA 
hospitalization, he underwent a laminectomy and excision of 
herniated nucleus pulposus of L4 to L5 on the right. 

The veteran was hospitalized for treatment of low back pain 
in May 1973.  He was noted to have a long history of low back 
pain, and to have undergone three laminectomies.  The records 
noted that the veteran had not been able to work since the 
onset of his difficulties in January 1972.  

November 1978 private hospital records indicate that the 
veteran was admitted with a long history of back pain, 
beginning perhaps in 1971.  The impression was post 
laminectomy and fusion pain of the lower back.  

Other private medical and hospital records dated through the 
1990s show that the veteran continued to be seen on occasion 
for flare ups of back pain.  Private records from Mercy 
Hospital Medical Center dated in June 1980 note a long 
history of back pain beginning in 1971.  

A copy of the August 2002 decision in the veteran's worker's 
compensation claim shows that the veteran fell and injured 
his back on December 30, 1971, while in performance of his 
duty with the U.S. Postal Service.  His subsequent treatment 
was noted.  This report is silent for the existence of any 
injury or back disability prior to the December 1971 fall.  

The veteran was afforded a VA general medical examination in 
November 2002.  The report stated that the veteran has had 
progressively severe pain and dysfunction since he injured 
his back during service in 1962.  The examiner noted the 
April 1963 treatment for lumbar pain that radiated into the 
right hip, diagnosed as low back strain.  After completion of 
the examination, the impression was failed back syndrome.  
The examiner opined that the veteran's current back condition 
was related to the in service back condition, with 
progression since the original injury in 1962 and flare up in 
1963.  The examiner noted that the veteran had brought 
records of his treatment at the VA facility with him to the 
examination.  

The veteran underwent a VA orthopedic examination in October 
2003.  The examiner noted that he had reviewed the claims 
folder.  The examiner discussed the April 1963 treatment in 
service, as well as the January 1972 injury and subsequent 
surgery.  The veteran's surgeries and treatment subsequent to 
1972 were further noted, as was the November 2002 VA 
examination.  The examiner opined that the veteran's current 
complaints and disability were not due to service.  He 
further opined that the April 1963 episode was an acute low 
back strain, with no further evidence to indicate otherwise.  
The great likelihood was that the current back condition was 
due to the post service injuries starting in 1972, which had 
led to his first surgery.  

At the June 2004 hearing, the veteran testified that he had 
been treated for back pain during service in 1963 after he 
slipped on a ladder and struck his back on one of the rungs.  
He did not have any immediate problems, but woke up the next 
day with considerable pain and paralysis of the legs, which 
necessitated medical care.  The veteran noted that he had 
also injured his back after service in 1965, but he believed 
that this was actually a reaggravation of the injury he 
sustained during service.  He further noted the slip and fall 
in 1971, and stated that the symptoms he experienced then 
were the same as the symptoms he had after his initial injury 
in service.  

In April 2005, the veteran was afforded an additional VA 
orthopedic examination by the same examiner who conducted the 
October 2003 examination.  The claims folder was reviewed.  
The examiner was noted to be a board certified orthopedic 
surgeon.  The veteran's previous injuries, treatment, and 
examinations were reviewed and discussed, including the 
reported injury in service and the January 1972 injury.  
After completion of the physical examination and review of 
the records, the examiner stated that he stood by his October 
2003 conclusions.  The examiner said that he did not see any 
additional evidence that would cause him to alter his opinion 
as far as the veteran's current low back disability not being 
caused by the low back strain in 1963, as opposed to the 1972 
injury which led to the first surgery in 1972.  

VA and private treatment records dated from 2002 to 2006 are 
contained in the claims folder.  These reflect continued 
treatment for the veteran's disability, and do not contain 
any history or opinion related to the etiology of this 
disability.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Board finds that entitlement to service connection for a 
back disability is not warranted by the evidence.  The 
October 2003 medical opinion found that the injury sustained 
in service was acute and transitory, and that the current 
disability is the result of a post-service injury sustained 
around January 1972.  

The service medical records confirm that the veteran was 
treated for an acute low back strain in April 1963.  The 
examination was negative except for spasms, and the veteran 
was discharged to duty after two days.  The back was found to 
be normal on examination just two weeks after this episode.  
The October 2003 examiner opined that this was an acute 
injury.  

The veteran sustained an additional injury to the back two 
years after discharge, which was also diagnosed as a strain.  
This is the only episode of back pain confirmed by medical 
evidence between April 1963 and January 1972, and the doctor 
who treated the veteran for the 1965 injury did not relate it 
to the episode in service. 

There is extensive private medical evidence documenting a 
back injury due to a slip in either late December 1971 or 
early January 1972.  This resulted in a herniated disc, and 
required surgery within days of the injury.  There is 
extensive private medical evidence documenting treatment for 
this disability subsequent to 1972, all of which states that 
the veteran's disability originated after the 1972 injury.  
The November 1972 VA records include a reference to the 
treatment in service, but also note that his current problems 
began in 1971.  At this juncture, the Board notes that the 
accuracy of the history provided to the VA in November 1972 
is questionable, as the statement that the veteran had 
temporary paralysis of the legs with the in service injury is 
directly contradicted by the service medical records that 
note the veteran retained feeling and movement of both legs.  
The worker's compensation report does not contain any 
reference to a disability existing prior to a December 1971 
injury.  

Two VA medical opinions have been obtained regarding the 
veteran's claim.  The November 2002 opinion supports the 
veteran's claim that his current disability began during 
service.  The October 2003 opinion and April 2005 follow up 
finds that the veteran's current disability is the result of 
the injury he sustained in 1972.  The Board finds that the 
October 2003 opinion is more probative for the following 
reasons.  

First, the November 2002 opinion was obtained from a general 
practitioner, while the October 2003 opinion was provided by 
a board certified specialist in orthopedics.  Thus, the 
October 2003 examiner is more qualified to express an opinion 
regarding an orthopedic question such as the etiology of a 
back disability.  In addition, while the November 2002 
examiner noted the injury in service in his report, there is 
no mention of any of the veteran's post-service injuries.  
The report does not show that the veteran's claims folder was 
reviewed, so there is no indication that the November 2002 
examiner was aware that the veteran sustained any post 
service injuries.  As a result, the statement from the 
examiner does not provide an objective competent opinion as 
to the etiology of the veteran's back disability because it 
is based solely on the veteran's statements pertaining to the 
injury he sustained in service.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (medical professionals are not competent to 
transform a lay history, unenhanced by medical comment, into 
competent medical evidence based on their status as medical 
professionals).

In contrast, the October 2003 examiner notes that he reviewed 
the claims folder.  He discussed both the in service injury 
and the 1972 injury, as well as the other treatment for the 
veteran's back disability.  Therefore, his October 2003 
opinion was based on a more complete record than the November 
2002 opinion.  Furthermore, he noted that the reason for his 
opinion was that the veteran required surgery shortly after 
the 1972 injury.  This same orthopedist examined the veteran 
and reviewed a claims folder with even more extensive records 
in April 2005, but found no reason to change his original 
opinion.  On these bases, the Board must conclude that the 
opinion finding that the veteran's current back disability is 
due to his post-service injury is of much greater value than 
the opinion that relates the veteran's disability to the 
injury in service.  See Winsett, Bloom, supra.  

The Board recognizes the veteran's sincere belief that the 
back pain for which he was treated in service is the same 
disability for which he is currently treated.  However, it 
has not been demonstrated that he has any medical training; 
hence, he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The preponderance of the evidence is against the veteran's 
claim; hence, the doctrine of reasonable doubt is not 
applicable.  See Gilbert, supra.  Therefore, the claim for 
service connection for a low back disability is denied. 

ORDER

Entitlement to a service connection for a low back disability 
is denied. 



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


